                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   STEVEN and SHEELAGH ODSATHER,                            CASE NO. C18-0289-JCC
10                              Plaintiffs,                   ORDER
11          v.

12   FAY SERVICING, LLC,

13                              Defendant.
14

15          This matter comes before the Court on the parties’ telephonic motion seeking an
16   expedited ruling on a discovery dispute. The parties have filed letter briefs in support of their
17   respective positions. (Dkt. Nos. 42, 43.) Having thoroughly considered the parties’ arguments,
18   the Court makes the following ruling. 1
19          Pursuant to Federal Rule of Civil Procedure 30(b)(1), Plaintiff wishes to take the
20   deposition of one of Defendant’s employees, Madelyn Feliciano. (Dkt. No. 42.) Plaintiff asserts
21   that Ms. Feliciano is subject to a notice deposition because she is a “managing agent” under the
22   Rule 30 standard, and her testimony is necessary to establish that Defendant willfully violated
23   the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681n. (Id.) Defendant argues that Ms.
24   Feliciano is not subject to a notice deposition because she is not a managing agent and other
25
            1
             This ruling is made pursuant to Local Civil Rule 7(i) and the Court’s established
26   procedures for expedited discovery rulings. The parties have agreed to these procedures.

     ORDER
     C18-0289-JCC
     PAGE - 1
 1   persons within the company should be deposed instead. (Dkt. No. 43 at 1.)

 2          Pursuant to Rule 30(b)(1), the officers, directors, and managing agents of a corporate

 3   party are subject to deposition by notice. See Calderon v. Experian Info. Sols., Inc., 290 F.R.D.

 4   508, 516 (D. Idaho 2013); see also Fed. R. Civ. P. 37(d)(1)(A)(i). District courts consider several

 5   factors to determine whether an employee is a “managing agent,” including:

 6          1) whether the individual is invested with general powers allowing [her] to exercise
            judgment and discretion in corporate matters; 2) whether the individual can be
 7          relied upon to give testimony, at [her] employer’s request, in response to the
            demand of the examining party; 3) whether any person or persons are employed by
 8          the corporate employer in positions of higher authority than the individual
 9          designated in the area regarding which information is sought by the examination;
            4) the general responsibilities of the individual respecting the matters involved in
10          the litigation.

11   Sugarhill Records Ltd. v. Motown Record Corp., 105 F.R.D. 166, 170 (S.D.N.Y. 1985) (citation

12   omitted). The party seeking discovery has the burden of proving that an employee is a

13   “managing agent,” but that burden “is a modest one, and doubts about an individual’s status as

14   ‘managing agent,’ at the pretrial discovery stage, are resolved in favor of the examining party.”

15   Calderon, 290 F.R.D. at 516 (citing United States v. Afram Lines, 159 F.R.D. 408, 413

16   (S.D.N.Y. 1994)).

17          Here, the Court finds that Ms. Feliciano is a managing agent for the purpose of allowing a

18   Rule 30(b)(1) deposition. As an automated consumer dispute operator, Ms. Feliciano appears to

19   have had discretion about how to communicate Plaintiffs’ debt information to the credit

20   reporting agencies. (See Dkt. Nos. 34-7, 35-1 at 17–23.) While Ms. Feliciano was not a manager

21   or supervisor, her general responsibilities were highly relevant to this litigation. Defendant’s

22   submission of allegedly inaccurate debt information to Transunion and Equifax—which was

23   done by Ms. Feliciano—goes to the heart of Plaintiffs’ FCRA claim; specifically, as to whether

24   Defendant’s alleged violation was willful or merely negligent. Although Defendant states that

25   “[o]ther persons with more knowledge and actual authority are available,” to provide a

26   deposition, Defendant’s first Rule 30(b)(6) witness could not provide specific answers about Ms.


     ORDER
     C18-0289-JCC
     PAGE - 2
 1   Feliciano’s actions regarding her processing of Plaintiffs’ credit reporting disputes. (See

 2   generally Dkt. No. 34-4.) Finally, Ms. Feliciano and Defendant do not share adverse interests,

 3   such that she could not be relied on to testify as a managing agent. See In re Honda Am. Motor

 4   Co., Dealership Relations Litig., 168 F.R.D. 535, 541 (D. Md. 1996) (describing the “paramount

 5   test” in the managing agent inquiry as “whether the individual can be expected to identify with

 6   the corporation’s interests as opposed to an adversary’s.”).

 7          Pursuant to Rule 30(b)(1), Plaintiff shall be allowed to take Ms. Feliciano’s deposition.

 8   The Court reserves ruling on whether Ms. Feliciano’s testimony will ultimately bind Defendant
 9   at trial. Ms. Feliciano’s deposition shall be taken no later than January 28, 2019, which is the
10   current discovery deadline.
11          DATED this 10th day of January 2019.




                                                           A
12

13

14
                                                           John C. Coughenour
15                                                         UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-0289-JCC
     PAGE - 3
